DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, 7, 9-11, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "a rotation angle detection device ... comprising: ... a filter unit configured to output a filtered signal ..., wherein the filter unit selects, as the filtered signal, a first signal filtered with a first filter characteristic, under a condition that the filtered signal is ... the angle output signal and a second signal filtered with a second filter characteristic, under a condition that the filtered signal is used for calculating the correction value, and a band of the first filter characteristic ... is narrower than a band of the second filter characteristic ...", in combination with the remaining claim elements as set forth in claim 1, and claims 3, 5, 7, and 9 depending therefrom.
The prior art does not disclose or suggest, "a rotation angle detection method ... comprising: calculating a correction value of the rotation angle, based on a second signal having passed through a filter unit under a condition that a second filter characteristic is selected ..., the filter unit capable of selecting a first filter characteristic and the second filter characteristic different from the first ...; and outputting an angle output signal indicative of the rotation angle ... , based on (i) a first signal having passed through the filter unit under a condition that the first filter characteristic is selected ... and (ii) the correction value, wherein a band of the first filter characteristic ... is narrower than a band of the second filter characteristic ...", in combination with the remaining claim elements as set forth in claim 10, and claim 14 depending therefrom.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 8/27/21, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections have been withdrawn.  Regarding Applicant’s remarks on pages 7-10 of the reply, Examiner agrees that the amendment overcomes the rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rountos et al. (5,850,142) is cited for disclosing an angle measurement device (e.g., a joystick) which uses non-contacting Hall effect sensors to provide the X and Y-axis output signals, constructed with the goal of minimizing magnetic flux distortion, cross talk and hysteresis.
Kimura et al. (2020/0220434) is cited for disclosing a magnetic resistance biaxial sensor for determining angular position, including at least two noise filters.  However, there is no teaching or 
Kozaki (9,515,589) is cited for disclosing a rotation measurement sensor, using two filters, but with the same filter characteristic and indeed teaching away from them differing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/               Examiner, Art Unit 2852